Citation Nr: 0941492	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  09-40 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date prior to February 23, 2004, 
for a rating in excess of 10 percent for residuals of a right 
[hip and] thigh gunshot wound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1944 to December 1945.  This matter is on appeal from a 
February 2009 Department of Veterans Affairs (VA) rating 
decision that implemented a November 2008 Board of Veterans' 
Appeals (Board) decision that granted an increased (to 20 
percent) rating for residuals of a right thigh gunshot wound.  
The effective date assigned for the increased rating was 
February 23, 2004.

The appellant and his representative, in various 
correspondence with the RO, have raised a claim of clear and 
unmistakable error (CUE) in a May 1947 rating decision which 
reduced the Veteran's rating for his right thigh gunshot 
wound residuals from 20 to 10 percent.  This matter has not 
yet been addressed by the RO, it is referred to the RO for 
appropriate action.  The Veteran's earlier effective date 
claim being remanded below is impacted by the outcome of his 
pending CUE claim, and therefore, the earlier effective date 
claim is inextricably intertwined with the CUE claim.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above a February 2009 rating decision implemented 
the Board's grant of an increased rating, to 20 percent, for 
residuals of a right thigh gunshot wound.  An effective date 
of February 23, 2004, was assigned.  In September 2009 the 
Veteran filed an NOD with the effective date of the increased 
rating.  No SOC has been issued addressing the matter.  In 
accordance with 38 C.F.R. § 19.26, unless a timely NOD has 
been resolved by a grant of benefits or the NOD is withdrawn, 
VA must prepare an SOC.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  However, the issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should first implement the 
award based on the Board's ruling on the 
Motion of CUE in the Board's prior 
(November 1995) decision.

2.  Then the RO should issue an SOC that 
addresses entitlement to an effective 
date prior to February 23, 2004, for a 
rating in excess of 10 percent for 
residuals of a gunshot wound of the right 
thigh.  The Veteran should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of that issue.  The 
claims file should be returned to the 
Board for further appellate consideration 
as to this issue only if he files a 
timely substantive appeal.

3.  The RO should also adjudicate the 
issue of CUE in a May 1947 RO decision 
and afford the Veteran and his 
representative appropriate opportunity to 
respond.  The claims file should be 
returned to the Board for further 
appellate consideration as to this issue 
only if he perfects a timely appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or for additional development or other appropriate action 
(and/or are advanced on the Board's docket) must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

